Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, (claims 21-33) in the reply filed on July 07, 2021 is acknowledged.
Claims 34-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/25/2019 and 09/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: character 617 in Figure 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. U.S. Patent No. 9,331,030 (hereinafter, Tsai), in view of Yen et al. U.S. 2013/0292808 (hereinafter, Yen).

Regarding claim 21, Tsai in figures 7A-10 discloses a patch antenna and transceiver module, comprising: a transceiver (chip 160) disposed in a molding mass (filling layer 172), the transceiver (160) including an active surface and a backside surface, wherein the active surface and the molding mass (172) share a surface level (see Fig. 2); a through-mold via (plated through-hole structure 192) that communicates through the molding mass (172) including one end thereof emerging at the active surface level and the other end multi-layered substrate 200) disposed on the active surface of the transceiver (106) and the through-mold via (192), wherein the RDL (200) couples one of signal and ground traces (see 5:11-37) to the active surface and through-mold via (192. See Fig. 7A-10); a signal pad (first contact pad 162) disposed in the RDL (200); a plated via structure (242) contacting the signal pad (162); and a patch antenna (antenna pattern 211) and ground plane assembly (wiring layer 220/222 functioning as ground layer), wherein the plated via structure contacts the patch antenna (211), and wherein the ground plane (220/22) is coupled to a ground trace (Fig. 8: metal filled via structure 280).
Although Tsai does not disclose the employment of a “bond wire”. Tsai utilizes a plated via structure to achieve the same results as Applicants’ invention. For example, Tsai’s platted via structure 242 is capable of contacting both, the signal path and patch antenna in order to form electrical connections (see 5:30-32).
Moreover, in the same field of endeavor, Yen in figures 24-25 teaches a patch antenna and transceiver module wherein a bond wire (feeding element 160) contacting the signal pad (feeding point 111a), wherein the bond wire (160) contacts the patch antenna (antenna element 150). (See para. 93)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the bond wire of Yen in the module according to Tsai to form the claimed invention in order to create solid and durable electrical connections between antenna elements and ICs and 

Regarding claims 22 and 23, Tsai in figure 8 discloses the employment of a ball-grid array (solder balls 300) to make electrical connections between substrates.
Tsai does not explicitly discloses: wherein the ground plane is grounded through the RDL by a ball-grid array disposed on the RDL, and wherein the ball-grid array includes some copper-core balls that create a standoff height that is higher than the patch antenna..
However, in the same field of endeavor, Yen in figures 1, 7 and 22 teaches a module wherein the ground plane (shielding element 130/630 with grounding element 132/632) is grounded through the RDL (redistribution layer 1080) by a ball-grid array (electrical contact 114, see Para. 49. See also grounding segments 170 and Para. 48) disposed on the RDL (1080), and wherein the ball-grid array (114/10) creates a standoff height that is higher than the patch antenna 150/650.
Tsai in view of Yen disclose the claimed invention except for wherein the ball-grid array includes some copper-core balls. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a ball-grid array that includes some copper-core balls, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claims 24-27, Tsai in figures 7A-10 discloses a patch antenna and transceiver module wherein the patch antenna (211) and the ground plane (220 or 224+222) are an integral structure, and wherein the patch antenna and the ground plane are set apart by a spacer (insulating layer 230) and wherein the spacer (230) is one of a plurality of spacers (see Fig. 8-10).

Regarding claim 30, Tsai in figures 7A-10 discloses a patch antenna and transceiver module wherein the transceiver (160) occupies a transceiver footprint in the module.  
Tsai does not discloses: “and wherein the patch antenna occupies a patch antenna footprint, and wherein the patch antenna footprint intersects the transceiver footprint.”
However, Yen in figures 29A-29F teaches a module wherein the transceiver (semiconductor device 112) occupies a transceiver footprint in the module (package body 120), and wherein the patch antenna (antenna element 150) occupies a patch antenna footprint, and wherein the patch antenna footprint intersects the transceiver footprint. (See also Fig. 35C and 36D)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to 

Regarding claim 31, Tsai in view of Yen (Yen Figures 12 and 29A-29) teaches a module wherein the transceiver (semiconductor device 112) occupies a transceiver footprint in the module (package body 120), and wherein the patch antenna (antenna element 150) is one of four patch antennas (figure 12B) and each of the four patch antennas occupies a patch antenna footprint, and wherein each patch antenna footprint intersects the transceiver footprint. (See also Fig. 35C and 36D) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the footprint manufacturing techniques according to Yen in the Tsai module to form the claimed invention in order for the package body to encapsulate the transceiver and other components using available molding technologies to those of skill in the art in order to better support and prevent damage in said components. (See Yen Para. 39-41)  

Regarding claim 32, Tsai in view of Yen (Yen Figures 12 and 29A-29) teaches a module wherein the transceiver (semiconductor device 112) occupies a transceiver footprint in the module (package body 120), and wherein the patch antenna (antenna element 150) is one of four patch antennas (figure 12B) and each of the four patch antennas occupies a shielding film 331 and a grounding element 332) are an integral structure. (See also Fig. 35C and 36D) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the footprint manufacturing techniques according to Yen in the Tsai module to form the claimed invention in order for the package body to encapsulate the transceiver and other components using available molding technologies to those of skill in the art in order to better support and prevent damage in said components. (See Yen Para. 39-41)  

Regarding claim 33, Tsai in figures 7A-10 discloses a module further including: a land side ball grid array (solder balls 300) coupled to the through-mold via (192); and a board (external printed circuit board. See 5:34-37) coupled to the land side ball grid array (300).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Yen as applied to claim 21 above, and further in view of Baks et al. U.S. Pub. No. 2014/0145883 (hereinafter, Baks).

Regarding claims 28 and 29, Tsai and Yen are silent on disclosing: wherein the RDL has a thickness in a range from 20 micrometer to 60 micrometer, and wherein the patch antenna and the ground plane are spaced apart in a range from 100 micrometer to 300 micrometer.

However, Baks in Para. 30 teaches that the thickness of each dielectric/insulating layer can vary according to the parameters of the patch antenna element. Accordingly, one of skill in the art would have adjust those parameters to include the thickness of each layer in the module as the resonant frequency of the antenna is determined.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to space apart the patch antenna and the ground plane within the range claimed by the Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In addition, because Baks explicitly teaches that such parameters can be adjusted as one designs and determines the resonant frequency of the antenna module. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845